DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
Examiner’s amendment to claims 1, 8, 14 were approved by attorney Steven M. Mills in interview on 3/3/2022.

	Amend claim 1 as follows: 
1. (currently amended) A differential antenna, comprising: 
a substrate formed of a laminate material; 
a pair of conductive microstrip lines formed on a top surface of the substrate, the microstrip lines extending along a longitudinal axis of the differential antenna and being spaced apart to define a gap between the pair of conductive microstrip lines extending along the longitudinal axis of the antenna;
a plurality of support elements formed over the top surface of the substrate; 
a metallic sheet formed over the pair of conductive microstrip lines and supported by and vertically spaced apart from the pair of metallic strip lines by the plurality of support elements to form an air gap between the metallic sheet and the pair of conductive microstrip lines, the metallic sheet 
at least four rows of metallic vias formed in the substrate, each row of metallic vias being disposed along a first via axis parallel to the longitudinal axis of the antenna, the four rows of metallic vias being disposed and spaced apart laterally with respect to the gap between the pair of conductive microstrip lines to define two propagation air cavities in which radiation can propagate between pairs of rows of vias and between the metallic sheet and the pair of conductive microstrip lines; wherein
the differential antenna is configured such that the radiation is a differential-modetype of radiation, which is emitted from the differential antenna at the plurality of differential radiating gaps in the metallic sheet.

Amend claim 8 as follows:
8. (currently amended) The differential antenna of claim 3, wherein the feeding structure comprises a phase inverter for providing a 180-degree phase shift with respect to the second conductor of the feeding structure. 

Amend claim 14 as follows:
14. (currently amended) The differential antenna of claim 1, wherein the laminate material comprises a glass-reinforced epoxy laminate material.



Allowable Subject Matter
Claims 1-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is represented by Cheng et al. (“A differentially excited coupled half-width microstrip leaky EH1 Mode Antenna”, IEEE TRANSACTIONS ON ANTENNAS AND PROPAGATION, Vol. 61, No. 12, pp. 5885-5892, DECEMBER 2013, hereafter Cheng), Bily et al. (U.S. Patent No. 9450310, hereafter Bily), and Mobius (U.S. Patent No. 10,897088, hereafter Mobius) and Xue et al. (U.S. Patent No. 2017/0237176, hereafter Xue). 
In claim 1, Cheng teaches that a differential antenna (page 5890 line2 below Fig.13 on left), comprising: 
a substrate formed of a laminate material (page 5886 line 8 below Fig.3 on right, RO4003 substrate); 
a pair of conductive microstrip lines formed on a top surface of the substrate, the microstrip lines extending along a longitudinal axis of the differential antenna and being spaced apart to define a gap between the pair of conductive microstrip lines extending along the longitudinal axis of the antenna (Fig.2); 
Cheng and Mobius fail to teach support elements, metallic sheet formed over the pair of conductive microstrip lines, four rows of metallic vias formed in the substrate, differential-mode type of radiation. Bily teaches
 rows of metallic vias formed in the substrate (Fig.9A)
Cheng, Mobius, and Bily fail to teach support elements, metallic sheet formed over the pair of conductive microstrip lines, differential-mode type of radiation. Xue teaches 
the differential antenna ([0005] lines 1-2, differential, antenna),
Cheng, Mobius, Bily, and Xue fail to teach
a plurality of support elements formed over the top surface of the substrate; 

at least four rows of metallic vias formed in the substrate, each row of metallic vias being disposed along a first via axis parallel to the longitudinal axis of the antenna, the four rows of metallic vias being disposed and spaced apart laterally with respect to the gap between the pair of conductive microstrip lines to define two propagation air cavities in which radiation can propagate between pairs of rows of vias and between the metallic sheet and the pair of conductive microstrip lines; wherein 
the differential antenna is configured such that the radiation is a differential-mode type of radiation, which is emitted from the differential antenna at the plurality of differential radiating gaps in the metallic sheet.

Claims 2-21 would be allowable by virtue of its dependency on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648